Filed Pursuant to Rule 424(b)(3) File Number 333-192064 Prospectus Supplement No. 4 (To Prospectus dated May 22, 2014) Hipcricket, Inc. 31,037,500 Shares of Common Stock This Prospectus Supplement No. 4 supplements the prospectus dated May 22, 2014 (as supplemented to date, the “Prospectus”), which forms a part of our Registration Statement on Form S-1 (Registration Statement No. 333-192064). The Prospectus and this prospectus supplement relate to the disposition from time to time of up to 31,037,500 shares of our common stock, which are held or may be held by the selling stockholders named in the Prospectus. We are not selling any common stock under this prospectus and will not receive any of the proceeds from the sale of shares by the selling stockholders. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement. This prospectus supplement updates, amends and supplements the information included in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Quarterly Report on Form 10-Q On July 11, 2014, we filed a Quarterly Report on Form 10-Q for the quarter ended May 31, 2014 with the Securities and Exchange Commission. The text of such Form 10-Q is attached hereto. Investing in our common stock involves a high degree of risk. In reviewing the Prospectus and this prospectus supplement, you should carefully consider the matters described under the heading “Risk Factors” beginning on page 3 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July 11, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-57818 HIPCRICKET,INC. (Exact name of registrant as specified in its charter) DELAWARE 20-0122076 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) , SUITE 410 BELLEVUE, WA98004 (Address of principal executive offices) (Zip Code) (855) 423-5433 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes[X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes []No [X] As of July 9, 2014 the issuer has 154,786,916 shares of common stock, par value $.0001, issued and outstanding. TABLE OF CONTENTS PARTI FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Balance Sheets as of May 31, 2014 (unaudited) and February28, 2014 1 Statements of Operations for the three months ended May 31, 2014 and 2013 (unaudited) 2 Statement of Stockholders’ Equity for the three months ended May 31, 2014 (unaudited) 3 Statements of Cash Flows for the three months ended May 31, 2014 and 2013 (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 21 PARTII OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 SIGNATURES -i- Table of Contents HIPCRICKET, INC. BALANCE SHEETS May 31, 2014 February 28, 2014 (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred revenue Line of credit Total current liabilities LONG TERM LIABILITIES: Deferred income tax liability, net Accrued liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY: Common stock, $.0001 par value; 250,000,000 shares authorized;154,786,916 and 154,661,916 shares issued and outstanding, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the financial statements. -1- Table of Contents HIPCRICKET,INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended May 31 REVENUE $ $ COST OF REVENUES OPERATING EXPENSES: Selling and marketing Technology and development General and administrative Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest income (expense), net ) ) NET LOSS BEFORE INCOME TAXES ) ) Income tax benefit - - NET LOSS $ ) $ ) NET LOSS PER SHARE - Basic and diluted $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING Basic and diluted See accompanying notes to the financial statements. -2- Table of Contents HIPCRICKET,INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MAY 31, 2014 (UNAUDITED) Common Stock Shares Amount Paid-in Capital Accumulated Deficit Stockholders' Equity Balances, February 28, 2014 $ $ $ ) $ Common stock issued for: Settlement 13 Employee share-based compensation Warrants issued for services Restricted stock units issued for service Net loss ) ) Balances, May 31, 2014 $ $ $ ) $ See accompanying notes to the financial statements. -3- Table of Contents HIPCRICKET,INC. STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended May 31, CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense and other Common stock issued for services - Common stock issued for settlement - Share-based payments Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Deposits ) Accounts payable and accrued liabilities ) Deferred revenue ) Long-term liabilities and other ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for purchase of patents - ) Cash paid for patent defense costs ) ) Additions to property and equipment ) - NET CASH USED IN INVESTING ACTVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds received from/(payments on) line of credit ) Proceeds received from the exercise of stock options and warrants, net - NET CASH PROVIDED BY FINANCING ACTIVITEIS ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ See accompanying notes to the financial statements. -4- Table of Contents HIPCRICKET,INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 — ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Hipcricket,Inc. (“Hipcricket,” the “Company,” “we,” or “us”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rulesof the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in our Annual Report on Form 10-K filed with the SEC on May 14, 2014. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the fiscal year ended February28, 2014 included in our Annual Report on Form10-K have been omitted. Description of Business We provide an end-to-end, data driven mobile engagement and analytics solution that empowers brands, agencies and media companies to drive customer engagement, loyalty and sales.Our proprietary, scalable and user friendly AD LIFE® software-as-a service (“SaaS”) platform (“AD LIFE Platform” or the “Platform”) creates measurable, real-time, one-to-one relationships between companies and their current or prospective customers, using text messages, multimedia messages (“MMS”), mobile web sites, mobile applications, mobile coupons, quick response (“QR”) codes and via mobile advertising. Our AD LIFE Platform is a mobile engagement solution that simplifies the entire mobile ecosphere into a single, scalable, self-service access point.The Platform enables our customers to quickly plan, create, test, deploy, monitor, measure and optimize interactive mobile marketing and advertising programs throughout the campaign lifecycle across nearly every major mobile channel.We have delivered over 400,000 campaigns since 2004, across hundreds of customers including Fortune 100 and other established brand clients.Additionally, we have earned a greater than 90% renewal rate with our mobile marketing customers. Using our patented device-detection and proprietary mobile content adaptation software, the AD LIFE Platform addresses the mobile marketing industry problem of disparate operating systems, device types, and on-screen mobile content rendering.We also provide business-to-consumer utilities, including national mobile couponing solutions, strategic mobile healthcare tools, custom mobile application development, and consumer data tracking and analytics.Our products serve marketers, brands, and agencies in many vertical markets, including automotive, retail, consumer products, food and beverage, media and broadcast, pharmaceutical and restaurant brands. The Platform features a rich analytics engine that sources real-time campaign data, in addition to third party and client information, to personalize mobile advertising and marketing campaigns, thereby increasing the effectiveness of these messages and the likelihood of re-engagement.The Platform automatically tracks mobile phone numbers through interactions across nearly every major mobile channel, capturing and applying additional data to build a more complete consumer profile.Our current database consists of detailed profiles on millions of mobile phone numbers, which, by employing third party data, can be turned into virtually unlimited segments. These data help advertisers understand the most effective use of advertising resources and help optimize their marketing spend, especially for projects that feature repeat customer relationships.Our applied analytics product, which was released in fiscal year 2014, offers technologies and solutions designed to help advertisers dynamically track, measure and analyze the performance of their advertising and marketing investments in real time to rapidly tailor their mobile marketing activities. The mobile marketing and advertising landscape, while in its early stages, is highly competitive.Many of the landscape’s significant players are focused on delivering point solutions targeting a specific segment of the mobile marketing and/or advertising landscape.We believe that we differ from the competition by offering complete, end-to-end mobile advertising, mobile marketing, and analytics solutions delivered through our AD LIFE Platform. -5- Table of Contents Our advanced, comprehensive, and fully integrated Platform drives revenue primarily through license fees, content development fees, short message service (“SMS”) campaign fees, and fees associated with various add-on promotional applications in the Platform. Additional revenue is generated by platform administration and professional service fees related to the mobilization of client content and implementation of marketing campaigns through the Platform. Our portfolio of patents covers technical processes and methods related to behavioral targeting — the automatic provision of customized content to individuals based on information such as past web activity, personal preferences, geography, or demographic data. As of May 31, 2014, we owned 21 U.S. patents.We are pursuing on a selective basis, additional patents that generally relate to targeting, analytics, advanced mobile marketing, customized content delivery, and mobile and networked marketing technology. We are a corporation organized under the laws of the State of Delaware in March 2000.We were formally known as Augme Technologies, Inc. and changed our name to Hipcricket, Inc. in August 2013. Our principal executive offices are located at 110 110th Avenue NE, Bellevue, WA 98004.Our telephone number is (855)423-5433.Our corporate website is www.hipcricket.com. Information contained in or accessible through our website is not part of this report. Hipcricket®, Inc., Augme® Technologies™, AD LIFE® (“AD LIFE”), AD SERVE®, A+®, Boombox® and the Company logos are trademarks of Hipcricket,Inc. Liquidity As of May 31, 2014 and February 28, 2014, we had accumulated deficits of $139.1 million and $133.6 million, respectively. We are subject to the risks and challenges associated with companies at a similar stage of development including dependence on key individuals, successful development and marketing of our products and services, integration of recent business combinations, competition from substitute products and services and larger companies with greater financial, technical management and marketing resources. Any of the following factors could have a significant negative effect on our future financial position, results of operations and cash flows: unanticipated fluctuations in quarterly operating results, adverse changes in our relationship with significant customers or failure to secure contracts with other customers, intense competition, failure to attract and retain key personnel, failure to protect intellectual property, decreases in the migration trends from traditional advertising methods to digital and mobile media and the inability to manage growth. We will likely require additional financing to execute our key business strategies and fund operations. Such funds may not be readily available or may not be on terms that are favorable to us. Certain financing terms could be dilutive to existing stockholders, may give new investors rights, preferences and privileges that are superior to those of existing stockholders, could result in significant interest or other costs, or may require us to license or relinquish certain intellectual property rights. If sources of capital are unavailable, or are available only on a limited basis or under unacceptable terms, then we could be required to substantially reduce or discontinue our investments in new customers and new products; reduce selling, marketing, general and administrative costs related to our continuing operations; or limit the scope of our continuing operations, which would raise substantial doubt about our ability to continue as a going concern.Due to the nature of our operations and financial commitments we may not have the discretion to reduce operations in an orderly manner to a more sustainable level without impacting future operations. Our financial statements contained in this report have been prepared assuming that we will continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. On June 2, 2014, we implemented changes to our operating plan focused on fostering profitable and sustainable revenue growth andoptimizing our expense structure. The changes are designed to conserve our resources and realize operating efficiencies by focusing our sales efforts on higher value customers using technology to reduce product delivery costs, concentrating our development effort on maintaining and enhancing our product offering, and consolidating certain non-core personnel positions. We intend to continue our efforts to minimize cash spend and identify additional costs savings opportunities while carefully investing our resources and protecting our strategic assets to strengthen our position in the mobile marketing and mobile advertising industry. -6- Table of Contents In June 2014, we secured an accounts receivable-based credit facility from Fast Pay Partners LLC (“Fast Pay”) to help fund our working capital needs. The revolving loan credit facility has an initial one year term and allows us to borrow up to 70% of the gross value of our eligible accounts receivable up to a maximum of $5.0 million. Under the terms of the Financing and Security Agreement (the “Agreement”), Fast Pay may, at its sole discretion, purchase our eligible accounts receivables. Each account receivable purchased by Fast Pay will be subject to a factoring fee of (i) 1.25%, flat fee, of the gross value of the account for the initial 30-day period; (ii) 1.25%, prorated daily, of the gross value of the account outstanding, commencing on day 30 and ending on day 89, and (iii) 1.75%, prorated daily, of the gross value of the account outstanding, commencing on day 90 and continuing thereafter. The minimum monthly fee beginning on July 1, 2014 will be $12,500. Our obligations under the credit facility are secured by substantially all of our assets. On June 18, 2014 we used cash available from the credit facility to repay our line of credit with Silicon Valley Bank (“SVB”) and we cancelled our accounts receivable credit facility with SVB. See Note 7 of the Notes to the Financial Statements for additional information about the credit facilities. In January 2014, we retained the corporate advisory services of Canaccord Genuity to explore and evaluate strategic alternatives with a view to enhancing shareholder value. We intend to consider a full range of strategic alternatives, including possible acquisitions or dispositions of assets, joint ventures, strategic investments, sale of the company or other potential transactions.We have not set a timetable for completion of the strategic review, and there can be no assurance the process will result in a transaction or pursuit of any strategic alternative. We currently do not meet the minimum $75 million public float requirement for use of Form S-3 registration for primary sales of our common stock. Until such time as we satisfy the $75 million public float and other requirements for use of Form S-3 registration, we will be required to use a registration statement on Form S-1 to register any public offering of our securities with the SEC or must issue such securities in a private placement or other transaction exempt from registration under federal securities law, which could increase the cost of raising capital. Principles of Consolidation Prior to October 2013, our financial statements were consolidated and included the accounts of Hipcricket, Inc., formerly Augme Technologies, Inc., and our wholly owned subsidiaries. In October 2013, we merged Hipcricket, Inc. and our subsidiaries into a single entity and our financial statements have been prepared on an unconsolidated basis since that date. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the amounts reported in the financial statements. We regularly evaluate estimates and judgments based on historical experience and other relevant facts and circumstances. Actual results could differ from those estimates. Significant estimates relate to allowances for tax assets, the use of the Black-Scholes-Merton pricing model for valuing stock option and common stock warrant issuances, estimates of future cash flows used to estimate the value of long-lived assets and implied fair value of goodwill, revenues earned from percentage of completion contracts and the period in which revenues should be recorded. Summary of Significant Accounting Policies The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the SEC. The same accounting policies are followed for preparing the quarterly and annual financial information unless otherwise disclosed. NOTE 2 — STOCKHOLDERS’ EQUITY On April 1, 2014, our Board of Directors approved the 2014 Equity Incentive Plan. A total of 12.0 million shares of our common stock are authorized for issuance under the plan.The shares were registered on a Form S-8 Registration Statement filed with the SEC on May 16, 2014. During the quarter ended May 31, 2014, we issued from the plan a total of 4.8 million restricted shares, having a fair value of $0.23 per share, to three independent directors in connection with director agreements between the company and the directors as of March 24, 2014. -7- Table of Contents NOTE 3 — SHARE-BASED PAYMENTS Stock-Based Compensation Stock-based compensation cost is measured at the grant date based on the estimated fair value of the award. We measure the fair value of restricted stock awards based on the number of shares granted and the market price of our common stock on the date of grant. We use the Black-Scholes option pricing model to estimate the fair value of stock options and warrants. The determination of the fair value of stock-based awards on the date of grant using an option pricing model is affected by our stock price as well as assumptions regarding a number of complex and subjective variables. These variables include our expected stock price volatility over the expected term of the awards, actual and projected stock option and warrant exercise behaviors, a risk-free interest rate and any expected dividends. The following table shows the amount of stock-based compensation expense included in the statements of operations: Three Months Ended May 31, Selling and marketing $ $ Technology and development General and administrative Total stock-based compensation expense $ $ OPTIONS: We maintain stock incentive plans for our employees. The 2010 Incentive Stock Option Plan permits for the grant to employees, officers, directors and consultants of incentive stock options, non-qualified stock options, restricted shares, and other stock based awards to purchase up to an aggregate of 15.0 million shares of our common stock. We had approximately 11.5 million stock options and restricted shares outstanding under this plan as of May 31, 2014. The 2014 Equity Incentive Plan permits for grants to employees, officers, directors and consultants of non-qualified stock options, restricted shares, and other stock based awards to purchase up to an aggregate of 12.0 million shares of our common stock.We had approximately 9.6 million stock options and restricted shares outstanding under this plan as of May 31, 2014. We have also issued non-qualified stock options to consultants and vendors for services provided, as well as to directors and employees, including officers outside of these plans. The estimated fair values of our stock option awards were determined using the following weighted average assumptions: Three Months Ended May 31, Expected dividends 0
